

Exhibit 10.1

THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY APPLICABLE STATE SECURITIES LAWS.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.


CONVERTIBLE PROMISSORY NOTE
 

Principal Amount: $500,000.00
Date of Note: December 13, 2005


1. PROMISE TO PAY. DECORIZE, INC. a Delaware corporation (“Borrower”) promises
to pay to QUEST CAPITAL ALLIANCE II, L.L.C., a Missouri limited liability
company (“Lender”), 3140 E. Division, Springfield, Missouri 65802, or order, in
lawful money of the United States of America, the principal amount of Five
Hundred Thousand and no/100’s Dollars ($500,000) or so much as may be
outstanding, together with interest on the unpaid outstanding principal balance
of each advance as provided for herein.


2. LINE OF CREDIT. This Note evidences a revolving line of credit. Advances
under this Note may be requested orally or in writing by Borrower by an
Authorized Person. Borrower hereby agrees to provide Lender with written notice
of the individuals who may request advances under this Note (each, an
“Authorized Person”). Lender may, but need not, require that all oral requests
be confirmed in writing. Borrower agrees to be liable for all sums advanced in
accordance with the instructions of an Authorized Person. The unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender’s internal records. Lender may, at any time, in its sole
discretion, decline to make any further advances on this Note or any agreement
that Borrower has with Lender, including any of the Related Documents. 


3. PAYMENT. Unless sooner accelerated, Borrower will pay this loan in full on
April 13, 2006 (“Maturity Date”). Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs
and any late charges, then to any unpaid interest, and any remaining amount to
principal. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.


4. COMMITMENT FEE. In consideration of the loan to Borrower evidenced by this
Note, the Borrower will pay Lender a commitment fee equal to Thirty-Three
Thousand, Three Hundred Thirty-Three and 33/100’s Dollars ($33,333.33) on or
before December 13, 2005.


5. PREPAYMENT. Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Any partial prepayment shall be credited first, to
the satisfaction of any outstanding costs or expenses incurred by Lender, second
to the accrued interest and, third, to the principal due hereunder and no
partial prepayment shall affect the obligation to make the payments of principal
and interest at the time and in the amounts provided for herein.



--------------------------------------------------------------------------------


 
6. INTEREST AFTER MATURITY OR DEFAULT. Upon the occurrence of an Event of
Default (as defined below), including failure to pay upon the Maturity Date, the
unpaid outstanding principal balance will thereafter accrue interest at a rate
equal to Eighteen percent (18%) per annum (the “Default Interest Rate”). NOTICE:
UNDER NO CIRCUMSTANCES WILL THE INTEREST RATE ON THIS NOTE BE MORE THAN THE
MAXIMUM RATE ALLOWED BY APPLICABLE LAW.


7. DEFAULT. Each of the following shall constitute an event of default (“Event
of Default”) under this Note:


A. Payment Default. Borrower fails to make any payment when due under this Note.


B. Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any other related
documents executed by Borrower in favor of Lender in connection with this Note
(collectively, the “Related Documents”) or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement between
Lender and Borrower, and fails to cure such default within ten (10) days after
Lender gives written notice of same to Borrower.


C. Default In Favor of Third Parties. Borrower defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrower’s property or Borrower’s ability to repay this Note or
perform Borrower’s obligations under this Note or any of the Related Documents.
 
D. False Statements. Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


E. Insolvency or Change in Organization. The dissolution or termination of
Borrower’s existence as a going business (regardless of whether election to
continue is made), the insolvency of Borrower, the appointment of a receiver for
any part of Borrower’s property, any assignment for the benefit of creditors,
any type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Borrower.


F. Defective Collateralization. Any Related Document ceases to be in full force
and effect (including failure of any collateral document to create a valid and
perfected security interest or lien) at any time and for any reason.


G. Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. However, this Event of Default shall not apply
it there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.



--------------------------------------------------------------------------------


 
H. Judgment. The entry of a judgment against Borrower or guarantor, pledgor,
accommodation party or other obligor which Lender deems to be of a material
nature, in Lender’s sole discretion.


I. Default by Affiliates. Any affiliate of Borrower defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of Lender or any other creditor.


J. Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


K. Insecurity. Lender in good faith believes itself insecure.


8. LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.


9. REMEDIES. The remedies of Lender as provided in this Note shall be cumulative
and concurrent, and in addition to any other remedies available at law or in
equity, and may be pursued singly, successively or together against the
Borrower, any guarantors, or any other security at the sole discretion of
Lender, and such remedy shall not be exhausted by any exercise thereof but may
be exercised as often as the occasion therefor shall occur. Lender shall not by
any acts of omission or commission be deemed to have waived any rights or
remedies hereunder unless such waiver is in writing and signed by Lender, and
then only to the extent specifically set forth therein; a waiver on one event
shall not be construed as continuing or as a bar to or waiver of such right or
remedy on a subsequent event.


10. CONVERSION.


A. Commencing on the day after the Maturity Date of this Note, the Lender may at
any time convert the principal amount and all accrued interest of this Note (the
“Conversion Amount”) into fully paid and nonassessable shares of the Common
Stock, par value $.001 per share, of the Borrower (the “Common Stock”), on the
basis of one share of such stock for each $0.20 (the “Conversion Price”) of the
Conversion Amount. Such conversion shall be effected by the surrender of this
Note at the principal office of the Borrower at any time during usual business
hours, together with notice in writing that the Lender wishes to convert this
Note, which notice shall also state the name(s) (with addresses) and
denominations in which the certificate(s) for Common Stock shall be issued and
shall include instructions for delivery thereof. Such conversion shall be deemed
to have been effected as of the close of business on the date on which this Note
shall have been surrendered and such notice shall have been received, and at
such time (the “Conversion Date”) the rights of the Lender with respect to the
Conversion Amount shall cease and the person(s) in whose name(s) any
certificate(s) for Common Stock are to be issued upon such conversion shall be
deemed to have become the holder or holders of record of the shares of Common
Stock represented by such certificate(s). As soon as practicable after the
Conversion Date, the Borrower shall deliver to, or as directed by, the Lender,
certificates representing the number of shares of Common Stock issuable by
reason of such conversion registered in such name or names and such denomination
or denominations as the Lender shall have specified, together with cash as
provided in Section 9(D) in respect of any fraction of a share of such stock
otherwise issuable upon such conversion.



--------------------------------------------------------------------------------


 
B. Reservation of Common Stock.


1. The Borrower will at all times from and after the date of this Note reserve
and keep available out of its authorized but unissued shares of Common Stock or
its treasury shares, or otherwise, solely for the purpose of issuance upon the
conversion of this Note, such number of shares of Common Stock as shall then be
issuable upon the conversion of this Note.


2. Borrower will not take any action which would result in any adjustment of the
number of shares of Common Stock acquirable upon conversion of this Note if the
total number of shares issuable after such action upon conversion of this Note,
together with the total number of shares of Common Stock then outstanding, would
exceed the total number of shares of Common Stock then authorized under the
Borrower’s Certificate of Incorporation which are not reserved or required to be
reserved for any purpose other than the purpose of issue upon conversion of this
Note.
 
3. The issuance of certificates for shares of Common Stock upon conversion of
this Note shall be made without charge to the Lender for any issuance tax or
other cost incurred by the Borrower in connection with such conversion and the
related issuance of shares of Common Stock.


4. If any shares of Common Stock required to be reserved for purposes of
conversion of this Note require, before such shares may be issued upon
conversion, registration with or approval of any governmental authority under
any federal or state law (other than any registration under the Securities Act
of 1933, as then in effect, or any similar federal statute then in force, or any
state securities law, required by reason of any transfer involved in such
conversion) or listing on any domestic securities exchange, the Borrower will,
at its expense and as expeditiously as possible, use its best efforts to cause
such shares to be duly registered or approved for listing or listed on such
domestic securities exchange, as the case may be.
 
C. Shares to Be Fully Paid and Non-assessable. All shares of Common Stock issued
upon the conversion of this Note shall be validly issued, fully paid and
non-assessable and free from all preemptive rights of any shareholder, and from
all taxes, liens and charges with respect to the issue thereof (other than
transfer taxes).


D. No Fractional Shares to Be Issued. If any fraction of a share would be
issuable on the conversion of this Note, the Borrower will (a) if the fraction
of a share otherwise issuable is equal to or less than one-half, round down to
the largest whole number of shares to which Lender is otherwise entitled, or (b)
if the fraction of a share otherwise issuable is greater than one-half, round up
to one share in addition to the largest whole number of shares to which Lender
is otherwise entitled.



--------------------------------------------------------------------------------


 
E. Anti-Dilution Provisions. The Conversion Price in effect at any time and the
number of Shares and kind of securities purchasable upon the conversion of this
Note shall be subject to adjustment from time to time upon the happening of any
of the following events:


1. In case at any time the Borrower shall subdivide its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision shall be proportionately reduced. In case
at any time the outstanding shares of Common Stock of the Borrower shall be
combined into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased.
 
2. In case of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock, or in case of any consolidation, merger or
other business combination of the Borrower with or into another corporation or
other entity (other than a merger with a subsidiary in which merger the Borrower
shall be the continuing corporation and which shall not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon conversion of this Note) or in case
of any sale, lease or conveyance to another corporation or other entity of all
or substantially all of the assets of the Borrower, the Borrower shall cause
effective provisions to be made so that the Lender, upon exercise of the
conversion of the Note after the consummation of such reclassification, change,
consolidation, merger, sale, lease or conveyance, shall be entitled to receive
for such conversion shares of common stock, the stock or other securities or
property to which the Lender would have been entitled upon such consummation if
such Note had been converted into shares of Common Stock immediately prior to
such consummation. Any such provision shall include provisions for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Note. The foregoing provisions of this paragraph 9.D.(2)
shall similarly apply to successive reclassifications, capital reorganizations
and changes of shares of Common Stock and to successive consolidations, mergers,
sales, leases or conveyances. In the event that, in connection with any such
capital reorganization or reclassification, consolidation, merger, sale, lease
or conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
the Common Stock subject to the provisions of this Section 9.


11. ATTORNEYS’ FEES; EXPENSES. In the event Borrower defaults under this Note
and suit is filed and/or arbitration proceedings initiated, and Lender prevails
either wholly or partially in same, Borrower shall be liable for all costs of
said proceedings, including without limitation, Lender’s attorneys’ and
accountants’ fees and all costs of court or arbitration. To the extent permitted
by the United States Bankruptcy Code, Borrower also agrees to pay the reasonable
attorneys’ fees and costs Lender incurs to collect this debt as awarded by any
court exercising jurisdiction under the Bankruptcy Code. All such costs and
expenses of Lender in connection with the enforcement of this Note shall be and
become a part of the amount due hereunder.



--------------------------------------------------------------------------------


 
12. GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Missouri. This Note has
been accepted by Lender in the State of Missouri.


13. CHOICE OF VENUE. If there is a lawsuit, the parties agree that the
jurisdiction of same shall be in the Circuit Court of Greene County, Missouri.


14, SALE OF NOTE. Lender may sell or offer to sell this Note, together with the
Related Documents, any and all documents guaranteeing, securing or executed in
connection with this Note, to one or more assignees without notice to or consent
of Borrower. Lender is hereby authorized to share any information it has
pertaining to the loan evidenced by this Note, including without limitation
credit information on the undersigned, any of its principals, or any guarantors
of this Note, to any such assignee or prospective assignee.


15. SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower,
and upon Borrower’s successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.


16. GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fall to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification, is made.



--------------------------------------------------------------------------------


 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT BORROWER AND LENDER FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN BORROWER AND LENDER, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY
IT.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 

        BORROWER: DECORIZE, INC.,   a Delaware corporation  
   
   
    By:    /s/ Steve Crowder  

--------------------------------------------------------------------------------

Name: Steve Crowder   President/CEO




 